04/13/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 20-0167


                                         DA 20-0167


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                              ORDER
                                                                                      1:i
MICHAEL ROBERT STUTZMAN,                                                      1 h._     160

             Defendant and Appellant.
                                                                           APR 1 3 2021
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Cour
                                                                         State of Montana

       Appellant Michael Robert Stutzman ("Stutzman") appeals the Thirteenth Judicial
District Court's January 28, 2020 Judgment designating him as a Level 2 sexual offender
upon his conviction of Failure to Register as a Sexual Offender. The court sentenced
Stutzman to five years at the Montana State Prison ("MSP") with no time suspended and
imposed a series of conditions as "suggestions or recornmendations" "for any period of
community supervision." They include Condition 38, which provides that "[the] court shall
designate the Defendant as a Level 2 sexual offender." Condition 38 cites to § 46-23-509,
MCA. Stutzrnan argues that a court can attach a tier level designation only to a defendant
convicted of a "sexual offense" as defined in Mont. Code Ann. § 46-23-502(9). Because
Failure to Register as a Sexual Offender is not a "sexual offense,"the tier level designation is
illegal and must be stricken.
       The State has filed a notice of concession. Without agreeing with the argurnents
advanced by Stutzman, it agrees that the case should be remanded to the District Court to
strike the Level 2 designation in Stutzman's Judgment. The State points out that amending
the judgment will not affect Stutzman's designation as a tier II offender as part of his
underlying sexual assault conviction.
       Based on Stutzrnan's opening brief and the State's concession, and good cause
appearing,
      IT IS HEREBY ORDERED that the January 28,2020 Judgment is REVERSED and
remanded with instructions for the District Court to strike Condition 38 and enter an
amended judgment.
      As Stutzman raises no other issues on appeal,
      IT IS FURTHER ORDERED that Stutzman's appeal is dismissed with prejudice.
      The Clerk is directed to provide copies ofthis Order to all counsel ofrecord and to the
Honorable Gregory R. Todd, presiding District Court Judge.
                 , •-f•
      Dated this (     day of April, 2021.



                                                        Chief Justice


                                                   ✓

                                                0-;/ dr
                                                     A4
                                                        •



                                                            Justices




                                            2